Opinion by
Mr. Justice Williams,
The facts in this case are in all material respects identical with those in Hetfield v. Addicks, in which an opinion has just been filed. This action however was against the principal and not against its representative, and the reason on which the demurrer was sustained in that case does not exist in this. The contract however negotiated was the contract of the company. The company has adopted and ratified it,-if that'was necessary, by receiving the amount of the plaintiff’s subscription, and delivering to him the securities which he purchased from it. There is no room for a defence therefore upon the ground that the sale was the act of one manager only. The learned judge was clearly right in overruling the demurrer, and the judgment in favor of the plaintiff whether it be regarded as a judgment on the demurrer or a judgment for want of a plea is affirmed.